Order filed November 30, 2021




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-21-00584-CV
                                   ____________

                           In the Interest of K.G., a child


                     On Appeal from the 306th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 20CP0025


                                        ORDER

      This is an accelerated appeal from a decree for termination in a parental
termination appeal. Appellant’s brief was due November 29, 2021. No brief has
been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). This accelerated schedule requires greater
compliance with briefing deadlines.

      Therefore, we order appellant’s appointed counsel, Gabriel Perez, to file
appellant’s brief no later than December 9, 2021. If the brief is not filed by that
date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.

                                        PER CURIAM

Panel Consists of Justices Wise, Spain, and Hassan.